      Case 4:20-cv-01392-BSM Document 17 Filed 04/06/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

LEODIS RANDLE,                                                           PETITIONER
Reg. # 25064-009

v.                        CASE NO. 4:20-CV-01392-BSM

BUREAU OF PRISONS, et al.                                               RESPONDENT
                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 6th day of April, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
